Title: John Paul Jones: Questions for the American Commissioners, [after 20 June 1778]
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


[After June 20, 1778]
I ask the Commissioners
Whither they do or do not mean that the Ranger should depart before her Prizes are Realized?
Whither the advances paid to the seamen must be deducted from their Prize Money, and at what Rate?
And whither it is not inexpedient for a ship that is Crank, that sails slow, and that is of a triffling force, to pursue a tract where there is almost a Certainty of Meeting with the Enemies fast sailing ships of superiour Force?
 
Endorsed by Franklin: Capt Jones’s Questions
